 Case 15-51113          Doc 130      Filed 09/03/20 Entered 09/03/20 15:36:40              Desc Main
                                      Document     Page 1 of 2




SIGNED THIS 3rd day of September, 2020


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




                            UNITED STATES BANKRUPTCY COURT
                              WESTERN DISTRICT OF VIRGINIA

In re
Thomas K Newman                                                                     Chapter 13
                                                                                    Case No 15-51113
Debtor(s)

                                   ORDER CONFIRMING PLAN

The Chapter 13 Plan filed by the Debtor(s) 7/15/2020, having been transmitted to all creditors;
and it having been determined that the plan meets each of the requirements of 11 U.S.C. §
1325(a);

It is ORDERED that:

(1) The Plan as filed or modified is CONFIRMED.

(2) Upon entry of this order, all property of the estate shall revest in the Debtor(s).
Notwithstanding such revesting, the Debtor(s) shall not encumber, refinance, sell or
otherwise convey real property without first obtaining an order of approval from
this Court.

(3) All funds received by the Chapter 13 Trustee on or before the date of an order
of dismissal shall be disbursed to creditors, unless such disbursement
would be de minimis, in which case the funds may be disbursed to the Debtor(s)
or paid into the Treasury registry fund account of the Court, at the discretion of the
Trustee. All funds received by the Chapter 13 Trustee after the date of the entry of
the order of dismissal or conversion shall be refunded to the Debtor(s) at their
address of record.




                                                      1
 Case 15-51113           Doc 130       Filed 09/03/20 Entered 09/03/20 15:36:40                     Desc Main
                                        Document     Page 2 of 2



(4) Other provisions:
Plan must provide 100% to unsecured creditors pursuant to 11 U.S.C. §1325(a)(4) [Chapter 7], and
Debtor(s) shall amend this confirmed plan to pay 100% if allowed claims exceed plan funding.

 To the extent that the Letter/Agreement filed by George Newman on February 1, 2016, as docket
number 26, may articulate an objection to confirmation, such objection is overruled. George
Newman was not present at the hearing on April 6, 2016, in support of any such objection. In
addition, the claim #7 filed by George Newman on December 28, 2015, shall be allowed and paid as
a general unsecured claim in the amount of $5,000.
Trustee withdraws Certification to Dismiss.
                                        ***End of Order***


/s/ Herbert L. Beskin
Herbert L. Beskin, Chapter 13 Trustee
VSB # 15050
P.O. Box 2103, Charlottesville VA 22902
Tel: (434) 817-9913, ext. 121
E-mail: hbeskin@cvillech13.net

SEEN AND AGREED

/s/ Hannah W. Hutman
Hannah W. Hutman
VSB # 79635
HOOVER PENROD PLC
342 South Main Street
Harrisonburg, VA 22801
Phone: 540-433-2444
Fax: 540-433-3916
HHutman@hooverpenrod.com

Service of this Order is directed to the Debtor(s), Debtor(s) Attorney, the Trustee, the United States Trustee, the
Internal Revenue Services, the U.S. Attorney, Debtor(s)’ employer (if any wage deduction order is being modified)
and all creditors specifically dealt with by the terms of this order.




                                                         2
